 


109 HR 1802 IH: To amend the Tariff Act of 1930 with respect to the marking of imported live bovine animals.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1802 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Tariff Act of 1930 with respect to the marking of imported live bovine animals. 
 
 
1.Marking of imported live bovine animals 
(a)AmendmentSection 304 of the Tariff Act of 1930 (19 U.S.C. 1304) is amended— 
(1)by redesignating subsections (i), (j), (k), and (l) as subsections (j), (k), (l), and (m), respectively; and 
(2)by inserting after subsection (h) the following new subsection: 
 
(i)Marking of live bovine animals 
(1)RequirementNo exception may be made under subsection (a)(3) with respect to live bovine animals, each of which shall be marked so as to identify the country of origin by means of branding or an equally permanent method of marking. 
(2)DefinitionIn this subsection, the term live bovine animals means animals provided for under any subheading of heading 0102 of the Harmonized Tariff Schedule of the United States.. 
(b)Effective dateThe amendments made by this section shall apply to articles entered, or withdrawn from warehouse for consumption, on or after the date that is 180 days after the date of the enactment of this Act.  
 
